ALLEN, Judge.
The appellants are prison inmates appealing an agency order entered in a proceeding upon a petition under section 120.54(4), Florida Statutes, and section 120.56, Florida Statutes. These appeals were pending on July 1, 1992, when section 120.52(12)(d), Florida Statutes (Supp.1992), became effective. As amended by chapter 92-166, section 9, Laws of Florida, this enactment no longer authorizes prisoners to obtain or participate in section 120.54(4) or section 120.56 proceedings, or to seek judicial review under section 120.68, Florida Statutes, with regard to such agency action. These appeals no longer being authorized by law, and no reason having been shown why the amendment to section 120.52(12)(d) should not apply, these appeals are dismissed. See Endress v. Florida Department of Corrections, 612 So.2d 645 (Fla. 1st DCA 1993); Rothermel v. Florida Parole and Probation Comm’n, 441 So.2d 663 (Fla. 1st DCA1983).
WIGGINTON and WEBSTER, JJ„ concur.